          Case 1:20-cv-00337-RAL Document 24 Filed 09/10/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MUSTAFA WILLIAMS,                             )
                                              )
       Plaintiff                              )       Case No. 1:20-cv-00337 (Erie)
                                              )
vs.                                           )
                                              )       HON. RICHARD A. LANZILLO
MICHELLE CROWTHER, ET AL.,                    )       UNITED STATES MAGISTRATE JUDGE
                                              )
       Defendants                             )       ORDER DISMISSING CLAIM WITH
                                              )       PREJUDICE
                                              )

       On August 3, 2021, this Court entered an Order dismissing the Plaintiff Mustafa Williams’

(“Plaintiff”) Fifth Amendment claims (construed as Fourteenth Amendment claims) against the

Defendants. ECF No. 23. These claims were dismissed with prejudice as any attempt at

amendment would be futile. Id. The Plaintiff’s First Amendment retaliation claim against

Defendant Bloss was dismissed without prejudice, however, and the Plaintiff was given an additional

fourteen (14) days to file a Second Amended Complaint against that Defendant. Id. Any amended

pleading against Defendant Bloss would have been due on or before Tuesday, August 17, 2021. As

of today, no such amended pleading has been filed nor has the Plaintiff asked for an extension of

time to do.

       Therefore, given the Plaintiff’s failure to file an amended pleading against Defendant Bloss

within the time allotted, the claims against him are now dismissed with prejudice. The Clerk of

Court is directed to mark this case CLOSED on the Court’s docket as of today’s date.

       Entered this 10th day of September, 2021.



                                                      ___________________________
                                                      HON. RICHARD A. LANZILLO
                                                      United States Magistrate Judge



                                            Page 1 of 1
